Case 2:18-cr-00121-PSG Document 185-4 Filed 10/22/19 Page 1 of 4 Page ID #:1019




                Exhibit D
Case 2:18-cr-00121-PSG Document 185-4 Filed 10/22/19 Page 2 of 4 Page ID #:1020



                                    Clip 1

 BEGIN BATES NO.: USAO_032749

  ARAO:          And he knew a few guys that were, that doing the
                 gun shows. [Smacks lips] And so, I was talking to
                 those guys. And they were like, “Oh yeah, thirty-
                 eight supers is freak” — I know —[ U/I]. I’m not a
                 thirty-eight super guy. Uh, freaking, I’m like a
                 forty-five or nine milli-guy. So, I was like, at
                 that time, I, I never even heard of the thirty-
                 eight super. You know? Except for a thirty-eight
                 special. Like — oh. And they were like — then.
                 The guys that were on the gun show um they’re
                 Hispanic. And so, it’s very big in Hispanic
                 culture. So, I did some research. And I was like,
                 holy shit, this is fucking — it is huge. You know?
                 They, they bling out their, you know, their guns
                 and all that stuff. So, um, they really spend
                 their money into it. So, I was like, “Well, maybe
                 that’s something where we can make more money
                 instead of doing that’s like selling less but
                 making more.” So, um, we ended up, uh, going to a
                 few gun shows. And then, it worked out pretty
                 good. And we’re doing, you know, a gun here and a
                 gun there. But it wasn’t uh, I mean, the money,
                 money-wise, it was a lot better than making thirty
                 dollars.

  S/A DUNCAN:    Mhm.

  ARAO:        You know? We were making three hundred, four
               hundred dollars depending on if we’re able to sell
               a gun out. And I mean, you had to put in another —
               You had to put, you know, on top of the gun cost,
               you gotta just, probably like eight hundred
               dollars. You put another three, four, five hundred
               dollars into the, the plating of the parts and the
               labor and all that stuff. You know, and you turn
               around and you sell it for close to two. You make
               three hundred bucks. So, it — that — that’s where
               I was thinking business-wise, I could make more
               money selling less.
 END BATES NO.: USAO_032749
Case 2:18-cr-00121-PSG Document 185-4 Filed 10/22/19 Page 3 of 4 Page ID #:1021



                                    Clip 2

 BEGIN BATES NO.: USAO_032792

  ARAO:          Um, that’s the thing we got, we got into is, the,
                 you’re making anywhere from three, to four, or five
                 hundred dollars, depending on what it is. So, it’s
                 not like you’re making thirty dollars off a new
                 gun. You’re making more.
  S/A HART:      Really?

  ARAO:          So—yeah, so.

  S/A HART:      ‘Cause I, I contacted that dude in Arizona, and
                 pulled some of the receipts on like how much you
                 guys are paying for them.

  ARAO:          Yeah.   We were — I paid —[Voices overlap]

  S/A HART:      And there were, there were a couple a thousand, but
                 —[Voices overlap]

  ARAO:          Well, they’re like —[U/I]. I know the ones I paid
                 for were I think uh, I paid uh like almost ten
                 thousand for [U/I]. And then, those sold for
                 twelve, I think. And then, another, uh, I sold
                 another pair. But I bought them separate. One was
                 for thirty, I think thirty-four hundred dollars.
                 And the other one was about thirty-two hundred
                 dollars. So they’re not, they’re not, they weren’t
                 cheap. And then I sold for um —[Voices overlap]

  S/A HART:      No.   Oh.   They’re not cheap.     No.

  ARAO:          Yeah.   But...

  S/A HART:      Um...

  ARAO:          Some — yeah. Sometimes you get lucky, you know?
                 You get — we’d be able to get a thousand dollars
                 here or there. But it wasn’t like we were making —
                 it was, it was nothing to where we could retire
                 from. You know?

  S/A HART:      Okay.
Case 2:18-cr-00121-PSG Document 185-4 Filed 10/22/19 Page 4 of 4 Page ID #:1022




  ARAO:          So, I mean, we were making some money. But I mean,
                 it, it took money to make money. So, I mean, I
                 mean, I don’t have, uh — I mean, I put ten grand on
                 a credit card just to get two guns. And it’s not a
                 very good investment when you’re making — you’re
                 putting in ten to make to make two. You know?
 END BATES NO.: USAO_032793
